                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff,                            ) Criminal No. 6:10-CR-00034-GFVT-HAI-1
                                              )
 V.                                           )
                                              )
 DENNIE WAYNE TAYLOR,                         )                 ORDER
                                              )
        Defendant.                            )
                                      *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 128.] Defendant Dennie Wayne Taylor has been

charged with two violations of his supervised release.

       On March 2, 2011, this Court sentenced Mr. Taylor to 110 months imprisonment for

aiding and abetting the possession of items used to manufacture methamphetamine, in violation

of 21 U.S.C. § 843(a)(6) and 18 U.S.C. § 2. [R. 66.] On November 1, 2015, Mr. Taylor’s

sentence was reduced to ninety-nine months pursuant to 18 U.S.C. § 3582(c)(2). [R. 71.] He

began his three-year term of supervised release on July 28, 2017. On December 21, 2017 the

United States Probation Office (USPO) informed the Court that the Defendant violated his

Supervised Release conditions by committing three separate state crimes, including Assault

Fourth Degree – Minor Injury, Criminal Mischief Second Degree, and violation of an

Emergency Protective Order. [R. 109.] This Court revoked Defendant’s term of supervision on

February 2, 2018 and sentenced him to fourteen months imprisonment, followed by twenty-two

months of supervised release. [Id.] Defendant began his second supervised release term on

January 15, 2019.
         On January 24, 2020, USPO issued a Supervised Release Violation Report that charges

Defendant with two violations, which initiated these proceedings. On January 23, Defendant

provided an observed urine sample to a probation officer which tested positive for the use of

methamphetamine on an instant testing device. Defendant admitted to using methamphetamine

on January 19. Due to these recent events, USPO charged Defendant with two violations.

Violation #1 charges Defendant with violating a mandatory condition that states he must refrain

from any unlawful use of a controlled substance. This is a Grade C violation. Violation #2

charges Defendant with violating two mandatory conditions that state that the defendant shall not

commit another federal, state, or local crime and must not unlawfully possess a controlled

substance. This is a Grade B violation.

         Magistrate Judge Hanly Ingram conducted an initial appearance on the alleged supervised

release violations on February 11. [R. 125.] The United States moved for interim detention, and

Mr. Taylor did not argue for release. [Id.] Judge Ingram found detention appropriate pursuant to

18 U.S.C. § 3143(a). [Id.] Judge Ingram held a final revocation hearing, where Mr. Taylor

entered a knowing, voluntary, and intelligent stipulation to all violations. [R. 127.] Parties also

presented their recommended sentences to the Court. [R. 128 at 3.] The United States

recommended revocation with a twenty-month term of imprisonment with no supervised release

to follow. [Id.] Counsel for Mr. Taylor recommended treatment in lieu of incarceration

followed by supervised release. [Id.] In the alternative, defense requested a sentence within the

Guidelines Range. [Id.]

         With Mr. Taylor’s criminal history category of III and Grade B violation1, Judge Ingram



1
  See U.S.S.G. § 7B1.2(b) (“Where there is more than one violation of the conditions of supervision, or the violation
includes conduct that constitutes more than one offense, the grade of the violation is determined by the violation
having the most serious grade.”).

                                                          2
calculated his Guidelines Range to be eight to fourteen months. [Id. at 6.] The Government

emphasized the nature and circumstances of the original sentence, noting that the Defendant had

the capacity to produce 97.88 grams of actual methamphetamine. [Id. at 3.] The Government

also pointed out that Mr. Taylor’s revocation conduct and the underlying offense are similar and

he was sentenced below the Guideline Range at his original sentencing. [Id.] In addition, the

Government stressed the Defendant’s long history of methamphetamine use and criminal record

that also includes DUIs. [Id.] Finally, the Government argued that the Defendant has once again

violated the Court’s trust and “has not put forth any serious effort to improve his life and utilize

the resources provided to him by the USPO and the Court.” [Id. at 4.]

        Defense counsel argued that treatment was the proper disposition in this matter because

Defendant has an inability to say “no” when drugs are made available to him. [Id. at 5.]

Defendant has held a job with CTA Acoustics for almost a year before his arrest, which shows he

is a hard worker. [Id.] Defense also stressed that Mr. Taylor was unable to participate in the

Residential Drug Abuse Program while in the custody of the BOP because he was ineligible.

[Id.] Defendant has undergone outpatient treatment in the past, but states that it was not enough

to overcome his addiction. [Id.] Counsel also emphasized that the dangerousness suggested by

Defendant’s violations is overstated because there was no danger to anyone other than himself.

[Id. at 4.]

        Subsequently, Judge Ingram prepared a Report and Recommendation which evaluates the

relevant 18 U.S.C. § 3553 factors. The Court must revoke Mr. Taylor because he possessed a

controlled substance. See 18 U.S.C. § 3583(g)(1); United States v. Crace, 207 F.3d 833, 836

(6th Cir. 2000). The only exception to this mandate would be if a suitable treatment option, or

Defendant’s record of involvement in treatment, warranted relief. See 18 U.S.C. § 3583(d);



                                                  3
Crace, 207 F.3d at 835. After consideration of the nature and circumstances of Mr. Taylor’s

conviction, as well as his history and characteristics, Judge Ingram determined that “nothing in

the record supports application of the exception, especially given the assertion by Defendant

during his previous revocation proceedings that he had overcome his addiction and did not need

further treatment.” [R. 128 at 7.] Therefore, Judge Ingram found revocation to be appropriate.

[Id.]

        Judge Ingram noted the seriousness of Mr. Taylor’s underlying offense and the need to

deter future criminal conduct, pointing to the relation between the underlying offense and present

violations. [Id. at 8.] Judge Ingram also considered the history and characteristics of the

Defendant. [Id.] Defendant has a criminal history category of III and has shown to be

irresponsible since he was unable to maintain his last employment due to the present violations.

[Id.] This is not first time Defendant’s supervised release has been revoked, as it was previously

revoked for the commission of three separate crimes that included violent behavior. [Id.] His

criminal history also includes terroristic threatening, theft, menacing, resisting arrest, and DUIs.

[Id.] This record of violence is concerning and shows the Court a need to protect the public.

[Id.] Another factor Judge Ingram considered is the need for training and treatment, since Mr.

Taylor has possessed a bad attitude towards treatment in the past. [Id. at 9.] Judge Ingram notes

that Mr. Taylor can be assessed for treatment upon his release from custody. [Id.]

        Finally, Judge Ingram correctly noted that the primary wrong in the supervised release

context is the violation of the Court’s trust by the Defendant and the secondary wrong is the

particular conduct at issue. [Id.] Judge Ingram found Taylor’s breach of trust to be significant.

[Id.] Mr. Taylor tested positive for the use of methamphetamine after he was given a lenient

sentence at his original sentencing and violated his supervised release once already. [Id.]



                                                  4
Nevertheless, Judge Ingram ultimately recommends that the Court re-impose supervised release

following revocation. [Id. at 10.] He finds this sentence to be appropriate because “an additional

term of supervised release is warranted due to Defendant’s violent history and to afford him

another opportunity to utilize the resources necessary to allow him to contribute to society in a

meaningful manner.” [Id. at 9.] Citing these concerns, Judge Ingram recommends revocation of

Taylor’s supervised release with a sentence of fourteen months imprisonment, followed

immediately by eight months of supervised release. [Id.] The Court agrees with this

recommendation, and echoes Judge Ingram’s concern about this breach of the Court’s trust and

Defendant’s struggle with addiction.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). Mr. Taylor has not filed any objections to Judge

Ingram’s Report and Recommendation [R. 129] and has filed a waiver of allocution [R. 129-1].

       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review . . . a magistrate’s

factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

recommendation are also barred from appealing a district court’s order adopting that report and

recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

Court has examined the record and agrees with Judge Ingram’s recommended disposition.

Accordingly, it is hereby ORDERED as follows:

       1.      The Report and Recommendation [R. 128] as to Defendant Dennie Wayne



                                                  5
Taylor, is ADOPTED as and for the Opinion of the Court;

       2.      Mr. Taylor is found GUILTY of all violations;

       3.      Mr. Taylor’s Supervised Release is REVOKED;

       4.      Mr. Taylor is hereby SENTENCED to a term of incarceration of fourteen

months;

       5.      Followed by eight months of supervised release maintaining all of Defendant’s

original terms of supervision; and

       6.      Judgment shall enter promptly.

       This the 10th day of March, 2020.




                                                6
